Case 2:11-cV-O4519-KPF Document 158 Filed 10/14/18 Page 1 of 1

__P(;

(~__.

  

 

j M LAZARE PoTTER GIAcoVAs & Mo@l§ rig

 

875 THIRD AVENUE, FLOOR 28
NEW YORK, NEW YORK 10022
T: 212.758.9300

F: 212.888.0919 Dlrect: (2]2) 784-2407

jmoyle@lpgmlaw.com

LPGMLAW.COM
By ECF
October 12, 2018
The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007
Re: Servipronto de El Salvador, S.A. v. McDonald's Corp. (No. ll-cv-04519)
Dear Judge Failla:

I am counsel of record for Plaintiff Servipronto de El Salvador (“Servipronto”), appearing
on a limited basis, until November 30, 2018. (Dkt. 150; see also Dkt. 151). By Order dated
September 17, 2018 (Dkt. 151), the Court informed the parties that it Would not consider a letter
request from Mr. Amulfo Hernandez Lemus, Head Counsel for Servipronto, because it Was
submitted directly by Mr. Hernandez Lemus. Because corporations are not permitted to proceed
pro se, the Court’s Order indicates that “any communications With the Court must still be filed by
counsel of record . . . .” (Id.)

Without Waiving the limited scope of my appearance, in light of the Court’s September 17,
2018 Order, and at Servipronto’s direction, I respectfully submit the attached letters from Hernandez
Lemus, dated September 28, 2018 and October 1, 2018, to the Court’s attention.

Respectfully,

§mes F . Moyle z

(attachments)

cc: Mr. Arnulfo Hernandez Lemus (by email)

Jonathan Bunge, Esq. (by email)

